Petition for Writ of Mandamus Denied and Opinion filed August 20, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00545-CV



                   IN RE CHRISTOPHER DUPUY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-89958

                         MEMORANDUM OPINION

      On August 4, 2020, relator Christopher Dupuy filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Daryl Moore,
presiding judge of the 333rd District Court of Harris County, to: (1) vacate his
February 24, 2020 order denying relator’s motion for default judgment and his
June 20, 2020 order denying relator’s motion to compel responses to discovery
requests, and (2) to grant these motions.
      We dismiss relator’s petition without prejudice to refiling because relator’s
petition and appendix do not show that relator has complied with the requirements
of Rule 52.7 and Rule 52.3(k) and (j) of the Texas Rules of Appellate Procedure.

                                      PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                         2